



COURT OF APPEAL FOR ONTARIO

CITATION: Spence Estate (Re), 2016 ONCA 286

DATE: 20160420

DOCKET: C60021

Cronk, Lauwers and van Rensburg JJ.A.

In the Estate of
    Rector Emanuel Spence, also known as Eric Spence, deceased

BETWEEN

Verolin Spence and A.S.

Applicants (Respondents)

and

BMO Trust Company
, Donna Spence,

K. S.-P.
    and K. S.-P.

Respondents (
Appellant
)

Justin W. de Vries and Angela Casey, for the appellant

Earl A. Cherniak, Q.C., Jasmine T. Akbarali and Michael S.
    Deverett, for the respondents

Heard: September 4, 2015

On appeal from the judgment of Justice Cory A. Gilmore of
    the Superior Court of Justice, dated January 13, 2015, with reasons reported at
    2015 ONSC 615.

COSTS ENDORSEMENT

[1]

This courts decision in this matter was released on March 8, 2016.  At
    the courts direction, the parties filed supplementary written costs
    submissions after the appeal hearing regarding the costs of the appeal.  The
    court has now received and reviewed those submissions.

[2]

In the particular and somewhat novel circumstances of this case, we
    agree that the costs of the appeal should be awarded in accordance with the
    parties agreement on the costs of the appeal, concluded prior to the appeal
    hearing, and their joint submission on those costs.  Accordingly, the costs of
    the appeal shall be payable out of the estate of the deceased, Eric Spence, as
    follows:

(1)

$46,000
    to the successful appellant, BMO Trust, allocated to: i) Whaley Estate
    Litigation, in the sum of $21,000; and ii) de Vries Litigation LLP, in the sum
    of $25,000; and

(2)

$25,000
    to the respondents, Verolin Spence and A.S., payable to Deverett Law Offices.

E.A. Cronk J.A.

P. Lauwers J.A.

K. van Rensburg J.A.


